DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 6 recites the limitation "the basket support." There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “basket support” is unclear. There appears to be a “primary support” and a “horizontal support;” however, it is unclear if this different from the “basket support.”  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McWilliams et al. (US 5,645,292) in view of Cross (US 6,254,117).
Regarding claims 1 and 2, McWilliams discloses an apparatus for transporting quarry: a basket (10) adapted to transport quarry having a first axis extending between a first end of the basket and a second end of the basket, the first end being a bottommost end of the basket if the basket were in the substantially vertical position, and the second end being a topmost end of the basket if the basket were in the substantially vertical position, the basket including a primary support (22) extending along one side of the basket and a quarry retention mechanism (straps or 30) extending along an opposite side of the basket; and a coupler (Fig. 6; at 12, 18, 72, 74), the coupler configured to allow one of the group consisting of clockwise rotation of 90 degrees or greater of the basket around the first axis (col. 4, ll. 10-20), counterclockwise rotation of 90 degrees or greater of the basket around the first axis, and combinations thereof to allow the primary support of the basket to be rotated to a position below the quarry retention mechanism during loading of the quarry; a first end of the coupler configured for coupling the coupler to the 2hitch of the vehicle (Fig. 3), and a second end of the coupler configured for coupling the coupler to the first end of the basket (Fig. 3). 
Cross, which is drawn to a transport apparatus, discloses a basket adapted for transporting quarry in a substantially vertical position, and a coupler (Fig. 1, 50) configured to couple a basket to a hitch of a vehicle and to allow rotation of the basket between a substantially horizontal position and a substantially vertical position around an axis. See Figs. 2 and 6; and col. 4, ll. 27-58. Cross also discloses10  a stabilizer (94) or straps. See Fig. 6 and col. 4, ll. 27-58. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a stabilizer, as disclosed by Cross, and have the coupler (at 16) of McWilliams be oriented as disclosed by the coupler (50) of Cross in order to allow for the basket to be transported or stored in a vertical manner. In other words coupler (16) of McWilliams can be situated along (18) such that the basket can be vertically placed, as disclosed by Cross, such that damage would be avoided to the basket (or cargo within the basket) during transport. Such a configuration would result in the support of the basket being capable of being above the quarry retention mechanism during raising of the basket to its substantially vertical position, and when in a substantially upright position the support can be located between the vehicle and the quarry transported in the basket. 
Regarding claim 3, the stabilizer includes at least one cavity into which a portion of the basket may be placed for retention of the basket in a substantially vertical position, the stabilizer further including at least one retention mechanism, the retention 15 mechanism including at least one release for removal of the basket from the cavity. See Cross, Fig. 6. 

Regarding claim 6, McWilliams, as modified above, discloses 20 the coupler further includes: a horizontal support (McWilliams, 18) for coupling the coupler to a hitch (20); the basket support (McWilliams, at 72) providing the at least one of the group consisting of clockwise rotation, counterclockwise rotation, and combinations thereof relative to the axis of the basket; and a 25 tjoint (McWilliams - at 80 modified by Cross - 56) coupling the horizontal support to the basket support, the joint providing rotation of the basket between the substantially horizontal position and the substantially vertical position. 
Regarding claim 7, the basket further comprising: a base platform (40) located on a bottommost end of the basket when the basket is located in 30 its substantially vertical position. See Fig. 6. 
Regarding claim 8, the basket support includes an extension (12); 12wherein the basket support connects to the basket via passing the extension through an aperture in a base platform (40) of the basket and affixing an extension retainer (66) to a distal end of the extension. See Fig. 6. 
Regarding claim 9, the basket further comprises: 5 a rest (38) for minimizing slippage of the quarry from the basket.
Regarding claim 10, the rest extends upwardly and outwardly from a base platform of the basket at an angle of approximately 45 degrees.
Regarding claim 11, McWilliams discloses the primary support of the basket coupled to a pair of side supports (28-30) via a plurality of struts (24, 26), the basket having a platform base (40) located at the 10 bottommost end of the basket when the 
Regarding claim 12, the webbing includes at least one strap and at least one of the group consisting of a tightening fastener, a retention fastener, a retention 15 mechanism, and combinations thereof. See Fig. 1. 
Regarding claims 15 and 16, the basket includes a support (44 or 48 with tire) for supporting the basket when the basket is in a substantially horizontal position, the support being a T-shaped. See Fig. 8. 
Regarding claim 17, each of the plurality of struts are 25 substantially V-shaped and the basket is V-shaped. See Fig. 1. 
Regarding claim 18, McWilliams, as modified above, discloses a method of transporting quarry in a substantially vertical position comprising the steps of: providing a basket adapted for transporting quarry in a substantially vertical position, the basket extending between a first end and a second end defining a first axis, the basket including a primary support extending along one side of the basket and a quarry retention mechanism extending along an opposite side of the basket, and the basket coupled to a vehicle rear; pivoting the basket coupled to the vehicle rear from a substantially vertical position to a substantially horizontal position; rotating the basket 90 degrees or greater along an axis of the basket until a face of the basket is upwardly facing, the axis extending from the first end of the basket to the second end of the basket, the first end being a bottommost end of the basket when the basket is in the substantially vertical position, and the second end being a topmost end of the basket 
Regarding claim 19, McWilliams does not disclose a step of a locked vertical position. Cross discloses the step of: locking the basket and the quarry in said substantially vertical position. See Fig. 6. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the device of McWilliams, as modified above, have a locked vertical position as disclosed by Cross in order to secure the device or object off the ground. 
Regarding claim 21, the second end of the coupler includes a basket support (72) engaged to the basket and a joint (Fig. 6) engaged with the basket support, such that the basket support pivots around the joint to affect rotational movement of the basket while in a substantially horizontal position. See Figs. 1-6.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McWilliams and Cross as applied above in further view of Bielech et al. (US 2009/0245995).
Regarding claim 13, McWilliams discloses the webbing connected and disconnected via engagement of at least one retention mechanism (straps) but does not disclose at least one retention mechanism retainer. Bielech, which is drawn to a . 

Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McWilliams and Cross applied above in further view of Meabon (US 6,419,244).
Regarding claims 5 and 14, McWilliams does not disclose a retractable handle with a stop. Meabon discloses at least one handle (28) retractably 20 contained within a side support of a basket with a stop (29). See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a retractable handle, as disclosed by Meabon, on the basket of Cross in order to adjust the length of handle. 
Regarding claim 20, McWilliams, as modified above, sufficiently discloses the claimed invention. See above.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McWilliams and Cross as applied above in further view of Dean (US 2003/0057245).
Regarding claim 22, McWilliams does not disclose joint as claimed. Dean, which is drawn to a transport assembly, discloses the steps of rotating a basket including loosening and tightening a joint (50) engaged to the basket. See Figs. 1-3. Thus, it . 

Response to Arguments
Applicant’s arguments filed 3/18/2021 have been considered but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.